EXHIBIT 10.1

 


2008 QWEST MANAGEMENT BONUS PLAN SUMMARY


 


PURPOSE


 

Qwest Communications International Inc.’s compensation philosophy is to pay for
performance.  The purpose of this bonus plan is to tie a portion of each
participant’s compensation to corporate goals and individual achievements.

 


ELIGIBILITY


 

Except as set forth below, all Qwest management employees in
non-sales-commissioned positions who are on the payroll during 2008 and who
remain on the payroll until the “close date”, two weeks prior to the bonus pay
out date, are eligible to participate in the 2008 Qwest Management Bonus Plan. 
If a 2008 bonus is paid, the bonus payout is expected to occur during the first
quarter of 2009.

 

Employees are ineligible for a bonus if their employment terminates, either
voluntarily or involuntarily, prior to the bonus program close date; if they are
hired after September 30, 2008; if they are on other incentive plans (e.g.,
sales compensation plans); if they are rated “Unacceptable” by their supervisor
or, in the discretion of the supervisor, their performance and/or behavior does
not warrant a payout. In addition, occupational employees, interns, contract
employees and temporary employees are ineligible for a bonus.

 


BONUS TARGET PERCENTAGES


 

The target percentage used to calculate the bonus is expressed as a percentage
of base salary. The target percentage varies based on an employee’s job
responsibility and impact on the business.

 

Bonus Calculation

 

The bonus payment is based on three measures: Corporate Performance, Business
Unit Performance, and Individual Performance.  Corporate and Business Unit
Performance will be combined and scored between 0% - 150% based on the
applicable components described below.  Individual Performance will be scored
between 0% -150%.   The actual bonus payment will be computed as shown:

 

                                Eligible 2008 Salary

            x  Bonus Target Percentage

            x  [Corporate Performance Score x 60%] + [Business Unit Performance
Score x 40%]

            x  Individual Performance Score

            =  Bonus

 

1)             Corporate Performance (60% for all employees)

Corporate Performance is determined by the following:

 

Revenue (total company)  (20%)

EBITDA (total company)  (30%)

Cash Flow (total company)  (30%)

Imperatives (total company)  (20%)

 

--------------------------------------------------------------------------------



 

2)             Business Unit Performance (40% for all employees)

 

a.               Revenue Generating Business Units Performance

Revenue Generating Business Unit Performance is determined by the following:

 

1)              For Employees in Business Markets (BMG):

 

BMG:

Revenue (50%)

Operating Margin (30%)

Imperatives (20%)

 

2)              For Employees in Wholesale:

 

Wholesale:

Revenue (20%)

Operating Margin (60%)

Imperatives (20%)

 

3)              For Employees in Mass Markets:

 

Mass Markets:

Revenue (40%)

Operating Margin (40%)

Imperatives (20%)

 

b.               Product Management and Information Technologies (IT)
Performance

Product Management and IT Performance is determined by the following:

 

Revenue ( Weighted Avg. BMG, Mass Markets, Wholesale) (20%)

Operating Margin (Weighted Avg. BMG, Mass Markets, Wholesale) (30%)

Capital Expenditures (Product Management/IT & Nework Operations) (30%)

Imperatives (20%)

 

c.               Network Operations Performance

Network Operations Performance is determined by the following:

 

Operating Margin (total company) (20%)

Capital Expenditures (40%)

Expense (20%)

Imperatives (20%)

 

d.               Administrative Support Groups Performance (Executive, Federal
Relations, Finance, Legal, Corporate Relations and Public Policy)

 

Performance for employees in Executive, Federal Relations, Finance, Legal,
Corporate Relations and Public Policy is determined by the average of BMG,
Wholesale, Mass Markets and Network Operations Performance.

 

All performance targets for each measure will be established at the beginning of
2008 and approved by the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

3)    Individual Performance:

Individual Performance is determined in an evaluation by the supervising manager
of overall employee performance compared to established performance objectives
and behaviors exhibited by the employee compared to Qwest’s brand attributes and
values.

 

Each of the above financial performance targets may be based on non-GAAP
measures including adjustments to the reported GAAP financial statements as
determined at the end of the year and approved by the Board of Directors. 
Imperative achievement is based on a qualitative evaluation of non-financial
performance objectives by our CEO.  The Board of Directors will certify
performance attainment and approve payout prior to payout date.  The Board of
Directors may consider the impact of any one time or unusual items in
determining the percentage achievement of any performance target.

 

Nothing in the 2008 Qwest Management Bonus Plan is intended to modify the
“At-Will” nature of Qwest employees’ employment.  All Qwest management employees
are employed “At-Will.”  This means either the employee or the company may
terminate the employee’s employment with or without cause at any time, and
without advance notice, procedure or formality.

 

3

--------------------------------------------------------------------------------